DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an organic photoelectronic element in claim 1, particularly in combination with the limitation regarding the fluorinated polymer having an evaporation rate of at least 0.01 g/m2sec at 300oC in a vacuum degree of 1x 10-3 Pa; wherein the fluorinated polymer does not comprise vinylidene fluoride units.  Son et al. (US 2011/0121338 A1), Korai et al. (US 2017/0183439 A1), and De Campo et al. (US 2017/0369727 A1), as the closest prior arts of record, either alone or in combination, discussed for teaching the claimed organic photoelectronic element recited in previous claim 1 (See the Office Action mailed on 09/30/2021).  However, Son et al., Korai et al., and De Campo et al. do not additionally disclose or suggest the amended limitation in claim 1 as discussed above in combination.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829